Citation Nr: 0425114	
Decision Date: 09/13/04    Archive Date: 09/16/04

DOCKET NO.  04-10 035	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUES

1.  Entitlement to an initial rating in excess of 20 percent 
for type II diabetes mellitus with peripheral neuropathy.

2.  Entitlement to an initial (compensable) rating for 
Hodgkin's disease.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Carole R. Kammel, Counsel





INTRODUCTION

The veteran served on active duty from March 1967 to April 
1970. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 2003 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Louisville, Kentucky, wherein the RO granted service 
connection for diabetes mellitus and assigned an initial 20 
percent disability evaluation, effective May 8, 2001.  By 
that same rating action, the RO also granted service 
connection for Hodgkin's disease and assigned an initial 
noncompensable evaluation, effective December 5, 2001.  By a 
March 2004 rating decision, the RO granted service connection 
for peripheral neuropathy and included it as part of the 
service-connected rating for diabetes mellitus.  

Because this appeal comes from initial ratings assigned in 
conjunction with the awards of service connection for 
diabetes mellitus with peripheral neuropathy and Hodgkin's 
disease, the Board must analyze whether different ratings are 
warranted since the effective date of the awards of service 
connection-May 8, 2001 and December 5, 2001, respectively 
(so-called "staged ratings").  Fenderson v. West, 12 Vet. 
App. 119 (1999).  


REMAND

On a VA Form 9 (Appeal to Board of Veterans' Appeals), 
received by the RO in March 2004, the veteran indicated that 
he desired a hearing before a member of the Board sitting at 
the Louisville, Kentucky RO.  In written correspondence, 
received by the RO in April 2004, the veteran requested that 
the hearing by conducted by way of electronic 
videoconference.  An appellant, or an appellant's 
representative, may request a hearing before the Board at a 
Department of Veterans Affairs field facility when submitting 
the substantive appeal.  38 C.F.R. § 20.703 (2003).  Pursuant 
to 38 C.F.R. § 20.700(a) (2003), a hearing on appeal will be 
granted if a veteran, or a veteran's representative acting on 
his or her behalf, expresses a desire to appear in person.  
When suitable facilities and equipment are available, an 
appellant may be scheduled for an electronic hearing.  Any 
such hearing will be in lieu of a hearing held by personally 
appearing before a member of the Board and shall be conducted 
in the same manner as and considered the equivalent of such a 
hearing.  38 C.F.R. § 20.700(e) (2003).  The Board shall 
decide an appeal only after affording the veteran an 
opportunity for a hearing.  See 38 U.S.C.A. § 7107(3)(b) 
(West 2002).  Because the Board may not proceed with an 
adjudication of the veteran's claim without affording him an 
opportunity for the hearing he requested, a remand is 
required.

Accordingly, this case is remanded to the RO for the 
following:

The RO should take steps to schedule 
the veteran for a videoconference 
hearing, to be held at the RO in 
Louisville, Kentucky, before a 
member of the Board sitting in 
Washington, DC.  Appropriate 
notification should be given to the 
veteran, and such notification 
should be documented and associated 
with the veteran's claims folder.

After giving the appellant opportunity to appear for the 
hearing, the case should be returned to the Board for further 
appellate review, if in order.  By this remand, the Board 
intimates no opinion as to any final outcome warranted.  No 
action is required of the veteran until he is notified by the 
RO.  The veteran has the right to submit additional evidence 
and argument on the matters the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the United States Court of Appeals for Veterans 
Claims (Court) for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, 
§§ 707(a), (b), 117 Stat. 2651 (2003) (to be codified at 
38 U.S.C. § 5109B, and 38 U.S.C. § 7112).  



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the United States Court of Appeals for 
Veterans Claims.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(2003).

